Title: To George Washington from the Boston Selectmen, 8 March 1776
From: Boston Selectmen
To: Washington, George

 

Boston March 8. 1776

As his Excellency General Howe is determined to leave the Town with the Troo⟨ps⟩ Under his Command. a Number of the Respectable Inhabitants being very Anxious for its preservation & Safety, have Applyed to General Robertson for this purpose, who at their request has communicated the same to his Excellency Genl Howe, who has assured him that he has no intention of destroying the Town Unless the Troops under his Command are molest⟨ed⟩ during their Embarkation, or at their departure by the Armed force without, which declaration he gave Genl Robertson leave to communica⟨te⟩ to the Inhabitants; If such an Opposition should take place we have the greatest reason to expe⟨ct⟩ the Town will be exposed to Intire destruction. a⟨s⟩ our fears are quieted with regard to Genl Howe’s Intentions. we beg we may have some Assurances that so dreadfull a Calamity may not be brought on by any measures without—as a Testimony of the truth of the Above we have signed our Name⟨s⟩ to this paper Carried out by Mesrs Thomas & Jonathan Amory & Peter Johonnot who have at the earnest Intreaties of the Inhabitants through the Lt Governor Sollicited a flag of Truce for this purpose.

               
                  John Scollay
                  Thos Marshall
               
               
                  Timo. Newell
                  Samuel Austin
               
            
